Citation Nr: 0629619	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  96-23 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss prior to November 22, 1999.   

2.  Entitlement to a rating in excess of 10 percent for 
bilateral tinnitus as of November 22, 1999.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel




INTRODUCTION

The veteran had more than 15 years of active duty service 
that terminated in May 1970.  He subsequently had additional 
active duty for training from January 1975 to August 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue on appeal was before the Board in May 1999, July 
2001, July 2004 and February 2006.  It was remanded each time 
for additional evidentiary development.  


FINDINGS OF FACT

1.  Prior to November 22, 1999, the evidence of record 
reflects that the veteran's service-connected bilateral 
hearing loss was productive of Level II hearing impairment in 
the right ear and Level III hearing impairment in the left 
ear.

2.  Effective from November 22, 1999, the evidence of record 
reflects that the veteran's service-connected bilateral 
hearing loss is productive of Level IV hearing impairment in 
the right ear and Level III hearing impairment in the left  
ear.


CONCLUSIONS OF LAW

1.  Prior to November 22, 1999, the criteria for entitlement 
to a compensable rating for the service-connected bilateral 
hearing loss were not met.  38 U.S.C.A. §§ 1155,  5107 (West 
2002); 38 C.F.R. Part 4, including §§ 4.7, 4.85, 4.86 and 
Code 6100 (2005).

2.  Effective from November 22, 1999, the criteria for 
entitlement to a rating in excess of 10 percent for service-
connected bilateral hearing loss have not been met.  38  
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4,  
including §§ 4.7, 4.85, 4.86 and Code 6100 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the August 
2001, July 2004 and February 2006 VCAA letters have informed 
the appellant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The Board also notes that the February 2006 VCAA letter 
explicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  The Board 
believes that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  Subsequent to rating decision on appeal, 
the RO did provide notice to the claimant regarding what 
information and evidence was needed to substantiate the claim 
and the veteran has had the chance to submit evidence in 
response to the VCAA letters.  Under these circumstances, the 
Board finds that all notification and development action 
needed to render a fair decision on these claims have been 
accomplished and that adjudication of the claim, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
The Board finds the Dingess case is also applicable to claims 
for increased ratings.  

In the present appeal, the veteran was provided with notice 
of what types of information and evidence was needed to 
substantiate his claims for increased ratings, but he was not 
provided with notice of the types of evidence necessary to 
establish effective dates for the disabilities on appeal.  
Despite the inadequate notice provided to the veteran on this 
element, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for an 
increased rating, any questions as to the appropriate 
effective date to be assigned is rendered moot.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claim.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that that all VA and 
private treatment records have been obtained.  The veteran 
has been afforded appropriate VA examinations.  The 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
Significantly, no additional pertinent evidence has been 
identified by the appellant as relevant to the issue on 
appeal.  Under the circumstances of this particular case, no 
further action is necessary to assist the appellant. 


Criteria

The present appeal involves the veteran's claim that the 
severity of his service-connected hearing loss warrants a 
compensable evaluation.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

During the pendency of this appeal, VA issued new regulations 
for evaluating impairment of auditory acuity.  These became 
effective June 10, 1999.  62 Fed. Reg. 25,202-25,210 (May 11, 
1999).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  The 
Board notes, however, that consideration under the revised 
schedular criteria should not be undertaken before such 
criteria became effective.  The effective date rule contained 
in 38 U.S.C.A. § 5110(g) prevents the application of a later, 
liberalizing law to a claim prior to the effective date of 
the liberalizing law.  That is, for any date prior to June 
10, 1999, neither the RO nor the Board could apply the 
revised rating schedule to a claim.  

Prior to June 10, 1999, evaluations of bilateral defective 
hearing ranged from non-compensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1000, 2000, 3000 and 
4000 cycles per second, with 11 auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness. 38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Codes 6100 to 6110 (effective prior to June 10, 
1999).

The current version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the pure tone threshold average which is 
the sum of the pure tone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (effective 
after June 10, 1999).  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  Id.

The Board has compared the previous versions of Table VI and 
Table VII, and the new versions of these tables, and finds 
that there has been no discernable change in them.  Further, 
it is noted that the revisions in the language in 38 C.F.R. § 
4.85 do not change the method by which Tables VI and VII are 
interpreted, but only describe, in greater detail, how they 
are applied.  The Board therefore finds that neither the old 
nor the new version of 38 C.F.R. § 4.85 is more favorable 
than the other in terms of benefit to the veteran.

As to the provisions of section 4.86, in effect prior to June 
10, 1999, it only provided information regarding the fact 
that the evaluations derived from the Rating Schedule were 
intended to make proper allowance for improvement by hearing 
aids.  Under the criteria that became effective in June 1999, 
when the pure tone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 4.86(a)  
(2001).  Additionally, when the pure tone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(2001).  Therefore, the new version of 38 C.F.R. § 4.86 could 
potentially be more advantageous to the veteran.

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Factual Background

The veteran submitted his claim for an increased rating for 
his hearing loss in February 1995.  



On the authorized audiological evaluation in July 1995, pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
25
80
90
LEFT
35
25
85
95

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 86 in the left ear.  

On the authorized audiological evaluation in July 1996, pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
25
80
90
LEFT
35
25
80
95

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 90 in the left ear.

On the authorized audiological evaluation in March 1997, pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
25
75
85
LEFT
30
25
80
85

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 84 percent in the left ear.

On the authorized audiological evaluation in April 1998, pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
25
75
80
LEFT
30
25
80
90

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 88 percent in the left ear.


On the authorized audiological evaluation on November 22, 
1999, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
30
75
95
LEFT
40
30
85
100

Speech audiometry revealed speech recognition ability of 82 
percent in the right ear and of 88 percent in the left ear.

In June 2000, the RO granted an increased rating for the 
service connected bilateral hearing loss and assigned a 10 
percent evaluation, effective from November 22, 1999.  



On the authorized audiological evaluation in September 2004, 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
30
80
95
LEFT
35
30
85
95

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 86 percent in the left ear.

Private audiological testing conducted in December 2004 has 
been interpreted by the Board as follows: pure tone 
thresholds, in decibels, were as:



HERTZ



1000
2000
3000
4000
RIGHT
45
40
85
95
LEFT
40
30
90
100

No speech discrimination scores were reported. 

Analysis 

The Board finds that a compensable rating is not warranted 
for the service connected bilateral hearing loss prior to 
November 22, 1999.  The competent evidence of record reveals 
that the greatest level of hearing loss demonstrated during 
the appropriate time period is at the time of the July 1996 
VA examination.  At that time, there was a puretone threshold 
average loss of 57.5 in the right ear and a 58.75 decibel 
loss in the left ear.  Additionally, speech recognition was 
88 percent in the right ear and 90 percent in the left ear.  
When these values are applied to Table VI, they result in 
level II hearing disability in the right ear and level III 
hearing disability in the left ear.  When the values of level 
II and level III hearing disability are applied to Table VII, 
the result is a non-compensable evaluation.  

The Board further finds a rating in excess of 10 percent is 
not warranted for the service connected bilateral hearing 
loss subsequent to November 22, 1999.  The competent evidence 
of record reveals that the greatest level of hearing 
impairment during the pertinent time period was demonstrated 
at the time of the VA examinations in November 1999 and 
September 2004.  On November 22, 1999, there was a puretone 
threshold average of 60 in the right ear and 64 in the left 
ear.  Additionally, speech recognition was 82 percent in the 
right ear and 88 percent in the left ear.  When these values 
are applied to Table VI, they result in level IV hearing 
disability in the right ear and level III hearing disability 
in the left ear.  In September 2004, there was a puretone 
threshold average loss of 61.25 decibels in the right ear and 
61.25 in the left ear.  Additionally, speech recognition was 
80 percent in the right ear and 86 percent in the left ear.  
When these values are applied to Table VI, they result in 
level IV hearing disability in the right ear and level III 
hearing disability in the left ear.  When the values of level 
IV hearing disability and level III hearing disability are 
applied to Table VII, the result is a 10 percent disability 
evaluation.  

In the instant case, Table VIA is not for application because 
the audiological evaluations have not shown that the 
veteran's puretone threshold was 55 decibels or more at each 
of the four specified frequencies (1000, 2000, 3000, and 4000  
Hertz), or that his puretone threshold was 30 decibels or 
lower at 1000 Hertz and 70 decibels or more at 2000 Hertz.  
See 38 C.F.R. §§ 4.85(c), 4.86(a).

The Board acknowledges the contentions put forth by the 
veteran regarding the impact of his service-connected 
bilateral hearing loss on him.  However, as noted previously, 
because assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometry evaluations are rendered, there is no doubt as to 
the proper evaluation to assign.  Lendenmann, 3 Vet.App. 345;  
38 C.F.R.  § 

Upon review of the pertinent audiological test results, the 
Board is compelled to conclude that the preponderance of the 
evidence is against entitlement to an increased rating during 
any time period.  As the preponderance of the evidence weighs 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).

The potential application of various provisions of Title 38  
of the Code of Federal Regulations have also been considered  
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38  
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that his service- 
connected disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R.  § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App.  337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

The veteran may always advance an increased rating claim if 
the severity of his hearing loss disability should increase 
in the future.


ORDER

The appeal is denied.  



____________________________________________
ALAN S. PEEVY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


